Title: Enclosure: Description of Paintings, 22 April 1801
From: Oben, Thomas
To: Jefferson, Thomas



1.° Un quadro perfettamente ben conservato; alto, piedi 3: pollici 8. largo, pi. 2: pol. 6½
Rappresenta S. Gerolamo nel deserto: ed è una figura itieramente ignuda, avendo solamente i lombi coperti d’un panno di porpora; siede legendo un libro posto dalla banda sinistra, dove si vede parimente un teschio, ed un leone sdrajato: tiene la mano sinistra quasi sul cuore, e colla drita accenna ad un crocifisso, ch’è legato al tronco d’un arboscello. Una bellissima barba gli scende sul petto; gli estremi, cioè le mani ed i piedi sono eccellenti, e le muscolature così espresse che indicando un corpo robusto insieme ed asciuto fanno vedere il gran valore del Pittore, Francesco Barbieri da Cento, detto il Guercino.
2.° Un quadro assai ben conservato; alto pi. 4: pol. 1½. largo pi. 5: pol. 9. Rappresentante la cena in Emaus. Sono mezze figure grandi al naturale che sedono a tavola. A mano destra del Salvatore vi è un pelegrino, ed a mano sinistra un altro un poco più vecchio, vicino a cui vi è un servitore, che porta un piatto di frutta. Si vede, per così dire, la divinità nel volto del Salvatore, e la meraviglia e lo stupore negli attegiamenti, e nei volti degli attoniti discepoli quando “cognovernut eum in fractione panis” il colorito è di una robustezza ed armonia singolare. Di Michel-Angelo Merisi da Caravaggio.


Editors’ Translation
1st A perfectly preserved painting, 3’ 8” long and 2’ 6 ½” wide.
It portrays St. Jerome in the desert; it is a fully disrobed figure with only a red cloth covering the loins; it is seated and reading a book placed on the left side, where one can see also a skull and a reclined lion; the left hand rests almost on the heart and the right hand gestures toward a crucifix which hangs from the trunk of a small tree. A beautiful beard flows down his breast; the extremities—that is, his hands and feet—are excellently portrayed and the muscles are so well expressed that, by presenting a body at once strong and lean, the figure manifests the great artistry of the painter, Francesco Barbieri da Cento, called il Guercino.
2d A very well preserved painting, 4’ 1½” long and 5’ 9” wide.
  It depicts the dinner at Emmaus. Life-size half-figures are sitting around a table. On the right-hand side of the Savior there is a pilgrim and on the left-hand side another pilgrim, a slightly older one; close to the latter a servant is carrying a plate of fruit. One can see, so to speak, the divinity on the face of the Savior, and the marvel and stupor in the gestures and faces of the bewildered disciples when “cognoverunt eum in fractione panis”; the tone is of remarkable strength and harmony. By Michel-Angelo Merisi of Caravaggio.

